Case 2:19-cv-06774-DSF-KS Document 31 Filed 11/20/20 Page 1 of 1 Page ID #:96



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                 SOUTHERN DIVISION
11
12   AMY ROBERTSON,                               CASE NO: 2:19-cv-06774 DSF (KSx)
13
                 Plaintiff,                       ORDER FOR DISMISSAL OF
14                                                ENTIRE ACTION WITH
                                                  PREJUDICE
15         vs.

16   ANTHEM LIFE INSURANCE
17   COMPANY,

18               Defendant.                     Complaint Filed: August 5, 2019
19
20         Pursuant to the stipulation of the parties, the above-entitled action is
21   dismissed with prejudice.
22         Each party shall bear its and his own fees and costs.
23         IT IS SO ORDERED.
24   DATED: November 20, 2020
25                                          Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
26
27
28
                                   1
          ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
